Citation Nr: 0309786	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-13 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an original rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD), from June 9, 1999 to July 19, 2000, and to the 
assignment of a rating in excess of 30 percent thereafter.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to March 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
and assigned a 10 percent rating for the veteran's PTSD (the 
veteran appealed for the assignment of a higher rating), 
effective from June 9, 1999, and denied the veteran's claim 
for a total disability evaluation based on individual 
unemployability.  

In a March 2002 decision, the RO increased the rating to 30 
percent for the veteran's PTSD, effective from July 20, 2000.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal with respect to the matter of the evaluations 
assignable for his PTSD.  Accordingly, the claim of 
entitlement to the assignment of an original rating in excess 
of 10 percent for PTSD, from June 9, 1999 to July 19, 2000, 
and to the assignment of a rating in excess of 30 percent 
thereafter remains in appellate status.  

The veteran testified at a Board videoconference hearing in 
August 2002.  




REMAND

In October 2002, the Board informed the veteran that it was 
undertaking additional development of the issues of 
entitlement to the assignment of higher original ratings for 
PTSD and a total disability evaluation based on individual 
unemployability, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2).  Thereafter, the Board obtained 
additional relevant treatment evidence, consisting of VA and 
Vet Center psychiatric out-patient clinic records.  However,  
the Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that 38 C.F.R. § 19.9(a)(2), in the 
manner that it operates in tandem with 38 C.F.R. § 20.1304 
(allowing the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver) is contrary to the requirement in 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii), which required the Board 
"to provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1. 2003).  In 
light of this recent Federal Circuit case, this case must be 
remanded to the RO.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).
  
Accordingly, this case must be REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002);  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The notice requirements must 
include advising the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO must readjudicate 
the veteran's claims for entitlement to 
the assignment of an original rating in 
excess of 10 percent for PTSD, from June 
9, 1999 to July 19, 2000, and to the 
assignment of a rating in excess of 30 
percent thereafter, and entitlement to a 
total disability evaluation based on 
individual unemployability, with 
consideration of all evidence obtained 
since the March 2002 Statements of the 
Case.  Consideration should be given to 
whether "staged" ratings are warranted 
beyond those already established by the 
RO.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC) if either claim is not granted in 
full, which addresses all of the evidence 
obtained since the March 2002 Statements 
of the Case.  The RO must also provide 
the veteran an opportunity to submit 
additional evidence and/or argument in 
response to the SSOC and the recently 
obtained evidence.  

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

